Title: To George Washington from Sarah Bomford, 28 April 1776
From: Bomford, Sarah
To: Washington, George



Dear Sir
Dublin April 28th 1776

I have a melloncholly circumstance to relate relative to your trust in Ireland, the unhappy Mrs Savage is absolutely undone

if, by your weight and consequence you do not endeavor to procure for her a morsell of bread out of her just demand in America, my state of health makes it necessary for me to break up House, and for some time to settle at Bath in England, I cannot afford to maintain this unfortunate Woman from under my own roof, these four Years past I neither expected nor received one shilling from her as her affairs were undetermined, she has by this means a few pounds yet remaining out of your noble bounty, but as hereafter she will be oblig’d to provide herself in meat, drink, washing and Lodging, as also apparell, judge you Sir, how long a small Sum will last to answer all those necessary articles, and indeed ’tis more than probable that sum will be exhausted before this Letter can get safe to your hands, from the conception I have of General Washingtons great and noble mind, I can not avoid addressing him in the stile of an affectionate friend, do, worthy Sir, consider age and poverty, and don’t suffer oppression to reduce your old acquaintance to seek the charity of the publick in the streets, for my part I knew her not, but esteem it as the happiest occasion of my past Life that Providence put it in my power to preserve my fellow Creature so long from Death and destruction, was I hereafter to continue in Ireland she never shoud want an hospitable reception in my Family, my Life is of the utmost consequence to an only Child, a girl about seven years of age, beside length of Days is a blessing every individual wishes for, and more desirable, if God Almighty is so good to give us Grace to make a proper use of our time, it therefore can not be supposed I cou’d forgoe the pursuit of that happiness on any account, by my fatal loss of Health, Mrs Savage is set adrift, if not preserved by your most uncommon way of thinking, for in truth it seldom happens that a person in prosperity remembers a friend in adversity, how to convey this Letter to you I can not tell, but hope Mr Dixon will (out of compassion) endeavor to transmit it to Verginia by the way [of] Whitehaven, be so good Sir, to direct the answer as usual to Mr Bomford, he will forward it to me, I shall leave Dublin immediately after the first of next May, Mrs Savage Sets by me as I write, and you Sir, may easily conceive her distress upon the present appearance of her situation, but Mrs Savage ever rests upon the mercy of God Almighty, and the protection

of Mr Washington and Mr Brian Fairfax. I am dear Sir, with great Respect, and sincerety, Your Obedient, Humble Servant,

Sarah Bomford


P.S. Mrs Savage has not heard one single word (that she can depend on) either from her Husband or of him for four Years past.

